As filed with the Securities and Exchange Commission on December 23, 2013 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 160 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 164 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) Terrence O. Davis Baker,Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on January 24, 2014 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment to the Registration Statement on Form N-1A is filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating January 24, 2014 as the new effective date for Post-Effective Amendment No. 156 to the Registration Statement filed on October 25, 2013 for the CV U. S. High Yield Fund. This Post-Effective Amendment incorporates by reference the information contained in Parts A, B, and C of Post-Effective Amendment No. 156 to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this 23rd day of December, 2013. STARBOARD INVESTMENT TRUST By:/s/ Katherine M. Honey Katherine M. Honey Secretary and Attorney-in-Fact Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee December 23, 2013 Jack E. Brinson * Trustee and Chairman December 23, 2013 James H. Speed, Jr. * Trustee December 23, 2013 J. Buckley Strandberg * Trustee December 23, 2013 Michael G. Mosley * Trustee December 23, 2013 Theo H. Pitt, Jr. * President, RiskX Funds December 23, 2013 D. Jerry Murphey * Treasurer, RiskX Funds December 23, 2013 Julie M. Koethe * President, Roumell Opportunistic Value Fund December 23, 2013 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund December 23, 2013 Craig L. Lukin * President and Treasurer, December 23, 2013 Mark A. Grimaldi The Sector Rotation Fund * President and Treasurer, December 23, 2013 Cort F. Meinelschmidt SCS Tactical Allocation * President, Crescent Funds December 23, 2013 J. Philip Bell * Treasurer, Crescent Funds December 23, 2013 Walter B. Todd, III * President, Arin Funds December 23, 2013 Joseph J. DeSipio * Treasurer, Arin Funds December 23, 2013 Lawrence H. Lempert * President, December 23, 2013 Bryn H. Torkelson Matisse Discounted Closed-End Fund Strategy * President and Treasurer, December 23, 2013 Gabriel F. Thornhill IV Thornhill Strategic Equity Fund * President, December 23, 2013 Steven M. MacNamara Horizons West Multi-Strategy Hedged Income Fund * Treasurer of the CV U S. High Yield Fund, and December 23, 2013 Brenda A. Smith Horizons West Multi-Strategy Hedged Income Fund; President andTreasurer of CV Asset Allocation Fund, Caritas All-Cap Growth Fund, and Presidio Multi-Strategy Fund * President, QCI Balanced Fund December 23, 2013 H. Edward Shill * Treasurer,QCI Balanced Fund December 23, 2013 Gerald Furciniti * By: /s/Katherine M. Honey Dated:December 23, 2013 Katherine M. Honey Secretary and Attorney-in-Fact
